

116 HR 8283 IH: Temporary Reciprocity to Ensure Access to Treatment Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8283IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Latta (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide temporary licensing reciprocity for telehealth and interstate health care treatment.1.Short titleThis Act may be cited as the Temporary Reciprocity to Ensure Access to Treatment Act or the TREAT Act.2.FindingsCongress finds the following:(1)It is necessary to regulate, on a temporary and emergency basis, the provision of interstate commerce as it pertains to treatment by medical professionals licensed in one State to patients in other States.(2)COVID–19, the disease caused by SARS–CoV–2, has created a national public health emergency, as declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, and by the President under the National Emergencies Act on March 13, 2020.(3)The COVID–19 pandemic has resulted in closing many businesses and nonprofit organizations, including colleges and universities, and large areas of the country remain under full or partial stay-at-home orders, precluding the ability to seek routine or elective medical treatment and consultation. The closing of campus-based in-person learning at institutions of higher education has also meant that up to 1,000,000 students have returned to live with their families across State lines from where they may have been receiving medical care in the university setting. Furthermore, in many rural areas, in-person medical treatment is inaccessible. Even in urban areas, the pandemic has severely disrupted access to medical care, requiring medical professionals licensed in one State to provide treatment to patients residing nearby but across a State line and unable to visit the medical professional’s office in the State of licensure.(4)It is vital that hospitals, temporary surge or field facilities, skilled nursing facilities, and nursing homes in areas with high caseloads of COVID–19 patients be able to have access to qualified medical professionals, including such professionals licensed in other States, without the delays that would be required for individualized licensing during a time when State agencies’ capacity to review and process licensing requests are limited by the pandemic.(5)The provision of services by medical professionals, including services provided at no cost and services provided to patients in a State other than the State or States in which the medical professional maintains an office for professional services, affects interstate commerce. When used to provide services to patients located in a State other than the State in which the medical professional is located, telehealth services, as defined in section 3, utilize facilities of interstate commerce.(6)The inability of patients to visit in-State health care providers during the current crisis substantially affects interstate commerce. Economic activity has been limited by public health authorities and other government officials to flatten the curve of infections and hospitalizations and thereby prevent the health care system from becoming overwhelmed. Maximizing the efficient and effective use of health care resources is therefore vital to reopening the economy.(7)Barriers to the efficient delivery of health care services will lead to a shortage of those services that substantially affect health care availability across State lines. Shortages in health care services in one State prompt interstate travel to obtain health care in other States, even though discouraging such travel, particularly among the sick, is vital to containing the contagion and reopening the national economy.3.DefinitionsIn this Act:(1)the term health care professional means an individual who—(A)has a valid and unrestricted license or certification from, or is otherwise authorized by, a State, the District of Columbia, or a territory or possession of the United States, for any health profession, including mental health; and(B)is not affirmatively excluded from practice in the licensing or certifying jurisdiction or in any other jurisdiction;(2)the term Secretary means the Secretary of Health and Human Services; and(3)the term telehealth services means use of telecommunications and information technology (including synchronous or asynchronous audio-visual, audio-only, or store and forward technology) to provide access to physical and mental health assessment, diagnosis, treatment, intervention, consultation, supervision, and information across distance.4.Temporary authorization of telehealth and interstate treatment(a)In generalNotwithstanding any other provision of Federal or State law or regulation regarding the licensure or certification of health care providers or the provision of telehealth services, a health care professional may practice within the scope of the individual’s license, certification, or authorization described in section 3(1)(A), either in-person or through telehealth, in any State, the District of Columbia, or any territory or possession of the United States, or any other location designated by the Secretary, based on the licensure, certification, or authorization of such individual in any one State, the District of Columbia, or territory or possession of the United States.(b)Scope of telehealth servicesTelehealth services authorized by this section include services provided to any patient regardless of whether the health care professional has a prior treatment relationship with the patient, provided that, if the health care professional does not have a prior treatment relationship with the patient, a new relationship may be established only via a written acknowledgment or synchronous technology.(c)Initiation of telehealth servicesBefore providing telehealth services authorized by this section, the health care professional shall—(1)verify the identification of the patient receiving health services;(2)obtain oral or written acknowledgment from the patient (or legal representative of the patient) to perform telehealth services, and if such acknowledgment is oral, make a record of such acknowledgment; and(3)obtain or confirm an alternative method of contacting the patient in case of a technological failure.(d)Written notice of provision of servicesAs soon as practicable, but not later than 30 days after first providing services pursuant to this section in a jurisdiction other than the jurisdiction in which a health care professional is licensed, certified, or otherwise authorized, such health care professional shall provide written notice to the applicable licensing, certifying, or authorizing authority in the jurisdiction in which the health care professional provided such services. Such notice shall include the health care professional’s—(1)name;(2)email address;(3)phone number;(4)State of primary license, certification, or authorization; and(5)license, certification, or authorization type, and applicable number or identifying information with respect to such license, certification, or authorization.(e)ClarificationNothing in this section authorizes a health care professional to—(1)practice beyond the scope of practice authorized by any State, District of Columbia, territorial, or local authority in the jurisdiction in which the health care professional holds a license, certification, or authorization described in section 3(1)(A);(2)provide any service or subset of services prohibited by any such authority in the jurisdiction in which the patient receiving services is located;(3)provide any service or subset of services in a manner prohibited by any such authority the jurisdiction in which the patient receiving services is located; or(4)provide any service or subset of services in a manner other than the manner prescribed by any such authority in the jurisdiction in which the patient receiving services is located.(f)Investigative and disciplinary authorityA health care professional providing services pursuant to the authority under this section shall be subject to investigation and disciplinary action by the licensing, certifying, or authorizing authorities in the jurisdiction in which the patient receiving services is located. The jurisdiction in which the patient receiving services is located shall have the authority to preclude the health care provider from practicing further in its jurisdiction, whether such practice is authorized by the laws of such jurisdiction or the authority granted under this section, and shall report any such preclusion to the licensing authority in the jurisdiction in which the health care provider is licensed, certified, or authorized.(g)Multiple jurisdiction licensureNotwithstanding any other provision of this section, a health care professional shall be subject to the requirements of the jurisdiction of licensure if the professional is licensed in the State, the District of Columbia, or territory or possession where the patient is located.(h)Interstate licensure compactsIf a health care professional is licensed in multiple jurisdictions through an interstate licensure compact, with respect to services provided to a patient located in a jurisdiction covered by such compact, the health care professional shall be subject to the requirements of the compact and not this section.5.ApplicationThis Act shall apply—(1)during the period beginning on the date of enactment of this Act and ending on the date that is at least 180 days (as determined by the Secretary) after the end of the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19; and(2)subject to a declaration by the Secretary of Health and Human Services invoking such application—(A)during a period in which there is in effect both—(i)(I)a major disaster with respect to not less than 12 States, declared by the President pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) or emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191); or(II)a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); and(ii)a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); and(B)for at least 180 days after the disaster or emergency period under subclause (I) or (II) of subparagraph (a)(I) ends, as determined by the Secretary of Health and Human Services.